Citation Nr: 1827148	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  16-19 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for fungus on bilateral feet.

2.  Entitlement to service connection for fungus on finger nails.

3.  Entitlement to service connection for chronic gastritis.

4.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to October 1963.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In February 2018, the Board sent the Veteran a letter advising him that in December 2014 he submitted an unsigned VA Form 21-22 designating Veterans of Foreign Wars of the United States as his representative.  The Veteran was advised that if he did not submit the signed form within 30 days it would be assumed that he wanted to represent himself.  

As the Veteran has not submitted the form, he is considered unrepresented (the Veteran can correct this is he wishes).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As it relates to the issues of service connection for fungal and gastritis conditions, the Board notes that the Veteran has indicated that these disabilities arose out of the duties that he performed during his period of active service, including environmental exposure and wet clothing in Alaska.  San Juan VA Medical Center notes the Veteran was prescribed clotrimazole for a fungi infection.  The Veteran's records also indicate a diagnosis of chronic gastritis; however, no nexus opinion was provided.

Therefore, the Board requests a VA examination and opinion on this matter.  See 38 U.S.C. § 5103A(d) (duty to assist-VA examinations); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In an October 2016 correspondence, the Veteran requests a DRO hearing.  VA did not respond to this inquiry.  There is no indication in the record that the requested DRO hearing was scheduled or that the request for a DRO hearing was withdrawn.  A remand is warranted for the RO to schedule a local hearing before a San Juan Regional Office DRO.  See 38 C.F.R. § 3.103(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a DRO hearing at the RO.  A copy of the hearing transcript should be associated with the claims file.

2.  Next, obtain and associate with the Veteran's claims file any outstanding VA treatment records.

If possible, the Veteran himself should submit any pertinent new evidence regarding the conditions at issue in order to expedite the claim.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any skin condition of bilateral hands and feet.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Clarify the current diagnosis, if any, involving the Veteran's claimed fungal condition of the hands and feet.

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran's current fungal condition of the hands and feet is etiologically related to or caused by an event, injury, or disease incurred in service.

A complete rationale must be given for all opinions and conclusions expressed.

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's chronic gastritis.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran's chronic gastritis is etiologically related to or caused by an event, injury, or disease incurred in service.

A complete rationale must be given for all opinions and conclusions expressed.

5.  After undertaking any additional development and adjudicating the pending appeals, readjudicate the claims.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




